Release ImmediatelyEXHIBIT 99.1 08-02-S HERCULES TIANPU CHEMICALS INCIDENT WILMINGTON, DE, January 14, 2008 . . . Hercules Tianpu Chemicals, a 40% owned joint venture company of Hercules Incorporated (NYSE: HPC), reported an incident on January13th at one of the methylcellulose production lines in China.Initial assessments by the joint venture indicate that the incident may have been caused by a fire in a filtering system in final packaging.Necessary resources have been deployed to insure restoration of operations. Two employees were injured.Both are being treated and are expected to make a full recovery. # # # Hercules manufactures and markets chemical specialties globally for making a variety of products for home, office and industrial markets.For more information, visit the Hercules website at www.herc.com. Media Contact: John S. Riley (302) 594-6025 Investor Contact:Stuart L. Fornoff(302) 594-7151
